           Case: 3:20-cv-00976-jdp Document #: 3 Filed: 10/23/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 BRANDON D. BRADLEY SR.,

           Petitioner,                                                    ORDER
    v.
                                                                   Case No. 20-cv-976-jdp
 KEVIN CARR, et al

           Respondents.


         Petitioner Brandon D. Bradley Sr. has submitted a certified inmate trust fund account

statement for the six-month period preceding the filing of a habeas petition. Accordingly, the

court must determine whether petitioner qualifies for indigent status.

         Having considered petitioner’s affidavit of indigency and the inmate trust fund account

statement, I find that petitioner is unable to prepay the fees of commencing this action or to

post security therefor. Accordingly, petitioner’s request for leave to proceed in forma pauperis is

granted.

                                             ORDER

                 IT IS ORDERED that petitioner Brandon D. Bradley Sr.’s motion for leave to

proceed without prepayment of the filing fee is GRANTED.

                         Entered this 23rd day of October, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
